Order entered August 23, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00053-CR
                                       No. 05-19-00054-CR

                              JIMMY EARL SHELLY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F18-75945-S & F18-75947-S

                                             ORDER
       Before the Court is pro se appellant’s August 19, 2019 motion for a copy of the record.

In the motion, appellant alleges he has not received “trial transcripts.”

       We ORDER appellant’s counsel, Sharita Blacknall, to send appellant copies of the

clerk’s and reporter’s records and to provide this Court, within FIFTEEN DAYS of the date of

this order, with written verification that the record has been sent to appellant.

       We DIRECT the Clerk to transmit a copy of this order by electronic transmission to

counsel for the parties.

       We further DIRECT the Clerk to send a copy of this order, by first class mail, to Jimmy
Earl Shelly; TDCJ No. 02242800; Polunsky Unit; 3872 FM 350 South; Livingston, Texas 77351.

       On the Court’s own motion, we extend the time for filing appellant’s pro se response to

October 4, 2019.




                                                  /s/    LANA MYERS
                                                         JUSTICE